Case 2:17-cr-20362-SFC-MKM ECF No. 45 filed 08/03/20                   PageID.249      Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                            Criminal Case No. 17-20362

Marcus Alexander Files,                       Sean F. Cox
                                              United States District Court Judge
      Defendant.
_______________________/

                          OPINION & ORDER
       DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       In this criminal action, Defendant Marcus Alexander Files (“Defendant”) pleaded guilty

to being a felon in possession of a firearm and was sentenced to 50 months’ imprisonment.

Defendant is currently serving that sentence. The matter is before the Court on Defendant’s

Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A), which is based upon

concerns about the ongoing novel coronavirus pandemic (“COVID-19”). This motion asks the

Court to allow Defendant to serve the remainder of his sentence at home because he is concerned

that he could contract the virus, and that he may be vulnerable to severe illness if he were to

contract it, because he has asthma. The Court concludes that a hearing is not warranted and

orders that the motion will be decided based upon the briefs. As explained below, the Court

shall DENY the motion because Defendant has not shown that there are extraordinary and

compelling reasons to reduce his sentence, that his release would be consistent with applicable

policy statements issued by the Sentencing Commission, or that the 18 U.S.C. § 3553(a)

sentencing factors favor his release.


                                        BACKGROUND
Case 2:17-cr-20362-SFC-MKM ECF No. 45 filed 08/03/20                  PageID.250      Page 2 of 8




       In this criminal case, Defendant pleaded guilty to being a felon in possession of a firearm.

This Court sentenced Defendant to a term of 50 months’ imprisonment. Defendant is 30 years

old. Defendant is currently serving his sentence at Federal Correctional Institution Allenwood

Medium, in White Deer, Pennsylvania, and has a release date of April 8, 2021.

       Defendant filed a pro se Motion for Compassionate Release on June 1, 2020, claiming to

have “multiple health issues.” (ECF No. 38 at 1). Defendant did not submit any documentation

regarding any health issues.

       On July 7, 2020, an attorney through the Federal Community Defender Office filed a

supplemental brief on behalf of Defendant. That brief asserts that Defendant “suffers from

asthma” but provided no documentation of that condition, such as medical records. The brief

also asserts that Defendant’s “young son suffers from Sickle Cell disease and needs constant

medical care” and that Defendant’s fiancé is the only caregiver for Defendant’s son and his

elderly mother.

       The Government acknowledges that Defendant exhausted his administrative remedies but

opposes the motion on the merits.
                                          ANALYSIS

       Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

§3582(c)(1)(A) and asks this Court to allow him to serve the remaining portion of his sentence in

home confinement.

A.     The Parties’ Arguments

        Defendant’s motion is grounded in the COVID-19 pandemic. This motion asks the

Court to allow Defendant to serve the remainder of his sentence at home because he is concerned


                                                2
Case 2:17-cr-20362-SFC-MKM ECF No. 45 filed 08/03/20                     PageID.251       Page 3 of 8



that he could contract the virus and that he may be vulnerable to severe illness, if he were to

contract it, because Defendant has asthma. Defendant also contends that his family

circumstances warrant his release to home confinement, as Defendant would like to help care for

his child and mother.

          The Government opposes the motion, asserting that Defendant does not qualify for

compassionate release. Its arguments include that: 1) Defendant is not eligible for release

because there are no extraordinary and compelling reasons for his release; 2) Defendant is a

young man with mild asthma that can be controlled with medication; 3) the Bureau of Prisons

has responded to the pandemic by taking various measures to protect inmates and mitigate the

risk of the virus within its facilities; 4) Defendant is ineligible because he is a danger to the

community; and 5) consideration of the § 3553(a) factors weighs against his request. The

Government also asserts that Defendant’s family circumstances do not warrant relief.

B.        Applicable Standards

          This Court recently explained the standards that apply to a motion for compassionate

relief:

                  Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed
          sentence if it determines that “extraordinary and compelling reasons warrant such
          a reduction.” On top of making this finding, the Court must also consider the
          sentencing factors described in 18 U.S.C. § 3553(a) and decide if a sentence
          reduction would be “consistent with applicable policy statements issued by the
          Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).
                  U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n
          2018) is the “applicable policy statement” with which the Court must comply
          when considering Murphy’s request for compassionate release. 18 U.S.C. §
          3582(c)(1)(A). Section 1B1.13 explains that a defendant must “not [be] a danger
          to the safety of any other person or to the community” under 18 U.S.C. § 3142(g)
          and must fit within at least one of four categories of “extraordinary and
          compelling reasons.” Those categories are: “Medical Condition of the
          Defendant,” “Age of the Defendant,” “Family Circumstances,” and “Other

                                                   3
Case 2:17-cr-20362-SFC-MKM ECF No. 45 filed 08/03/20                   PageID.252       Page 4 of 8



       Reasons.” The category of “Other Reasons” requires the BOP to determine that
       “there exists in the defendant's case an extraordinary and compelling reason other
       than, or in combination with, the reasons” outlined in the other three categories.
       U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D). The BOP has released
       Program Statement 5050.50 to guide its determination of extraordinary and
       compelling circumstances under this fourth category. Federal Bureau of Prisons,
       U.S. Department of Justice, Program Statement 5050.50: Compassionate
       Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§
       3582 and 4205(g) (2019).
               “In all, a defendant seeking compassionate release must present
       extraordinary and compelling circumstances, must have § 3553(a)’s sentencing
       factors weigh in his favor, must not be a threat to others as determined by §
       3142(g), and must fit within one of the four categories in § 1B.13 of the
       Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.
       Mich. April 22, 2020) (citations omitted).

United States v. Murphy, 2020 WL 2507619 at *3-4 (E.D. Mich. May 15, 2020).

C.     Relief Available

       Defendant’s motion asks this Court to allow him to serve the remaining portion of his

sentence in home confinement.

       As this Court explained in Murphy, “the compassionate-release statute allows the Court

to craft a reduced sentence that, for all practical purposes, looks very much like ordering that [a

defendant] be allowed to spend the remainder of his current sentence on home confinement. It

just requires a few more steps:”

       Under 18 U.S.C. §3582(c)(1), the Court can reduce [a defendant’s] current
       custodial sentence and “impose a term of probation or supervised release with or
       without conditions that does not exceed the unserved portion of the original term
       of imprisonment.” 18 U.S.C. § 3582(c)(1)(A). In other words, the Court could
       reduce [a defendant’s] current sentence to time served, then order [that defendant]
       to serve a time period equal to his undischarged prison term on supervised release
       and order that, as a condition of that release, he be confined to his home. See,
       e.g., United States v. Hunt, 2020 WL 239522 at *8 (E.D. Mich. May 12, 2020).

United States v. Murphy, supra, at *4.

       But modifying a defendant’s sentence in this way would still require a reduction of his

                                                 4
Case 2:17-cr-20362-SFC-MKM ECF No. 45 filed 08/03/20                   PageID.253       Page 5 of 8



current custodial sentence. Id. Thus, Defendant would still need to meet the conditions

described above.

D.     Extraordinary and Compelling Reasons / U.S.S.G. § 1B1.13

       As this Court explained in Murphy:

               The First Step Act effectively transferred the power to determine whether
       “extraordinary and compelling reasons” exist from the BOP to the federal courts.
       See, generally, United States v. Young, 2020 WL 1047815 at *3-6 (M.D. Tenn.
       March 4, 2020) (describing changes in the statutory and regulatory standards that
       governed compassionate release motions from 1984 to the present). Before the
       First Step Act, the BOP made that call by applying a standard articulated by the
       United States Sentencing Commission in an Application Note to U.S.S.G. §
       1B1.13. Id. Today, that finding is not predicated on either that Application Note
       or the BOP’s judgment because the First Step Act gave the judiciary “the
       authority to reduce a prisoner’s sentence upon the [C]ourt’s independent finding
       of extraordinary or compelling reasons.” Id. at *6 (collecting cases). To make this
       finding, the Court may still look to § 1B1.13’s Application Note for guidance in
       applying this “vague standard.” United States v. Ebbers, __ F.Supp.3d __, 2020
       WL 91399 at *2 (S.D.N.Y. Jan. 8, 2020); see also United States v. Beck, 425
       F.Supp.3d 573, 579 (M.D.N.C. 2019).
               To begin, § 1B1.13’s Application Note provides certain circumstances in
       which a prisoner’s medical condition constitutes an extraordinary and compelling
       reason for a sentence reduction:

         1.   Extraordinary and Compelling Reasons.--Provided the defendant meets
              the requirements of subdivision (2), extraordinary and compelling reasons
              exist under any of the circumstances set forth below:

              (A) Medical Condition of the Defendant.

                      (I) The defendant is suffering from a terminal illness (i.e., a serious
                      and advanced illness with an end of life trajectory). A specific
                      prognosis of life expectancy (i.e., a probability of death within a
                      specific time period) is not required. Examples include metastatic
                      solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                      organ disease, and advanced dementia.

                      (ii) The defendant is

                             (I) suffering from a serious physical or medical condition,


                                                 5
Case 2:17-cr-20362-SFC-MKM ECF No. 45 filed 08/03/20                     PageID.254       Page 6 of 8



                               (II) suffering from a serious functional or cognitive
                               impairment, or

                               (III) experiencing deteriorating physical or mental health
                               because of the aging process, that substantially diminishes
                               the ability of the defendant to provide self-care within the
                               environment of a correctional facility and from which he or
                               she is not expected to recover.

       U.S.S.G. § 1B1.13, comment. (n.1) (2018).

Murphy, supra, at * 4-5.

       Here, Defendant does not meet either circumstance described in § 1B1.13’s Application

Note. Defendant is a 30 year-old man who is in good health. While Defendant’s medical

records indicate that he may have mild asthma, they also indicate it is being managed with

prescription medication. There is no indication that Defendant’s condition could be considered a

“terminal illness (ie., a serious and advanced illness with an end of life trajectory”) or that it

poses a “serious physical or medical condition” that “substantially diminishes [his ability] to

provide self-care within the environment of a correctional facility and from which he . . . is not

expected to recover.”

       The Court concludes that the circumstances presented here do not provide “extraordinary

and compelling” reasons to reduce Defendant’s sentence. “A court in this district has defined

‘extraordinary’ as ‘exceptional to a very marked extent,’ and ‘compelling’ as ‘tending to

convince or convert by or as if by forcefulness of evidence.’ Shah, 2020 WL 1934930 at *2

(E.D. Mich. April 22, 2020) (quoting Webster’s Third International Dictionary, Unabridged

(2020)). Another court in this district has described the requirements of ‘extraordinary’ as

beyond what is usual, customary, regular, or common,’ and ‘compelling reason’ as one so great

that irreparable harm or injustice would result if the relief is not granted. United States v. Sapp,

                                                   6
Case 2:17-cr-20362-SFC-MKM ECF No. 45 filed 08/03/20                   PageID.255      Page 7 of 8



2020 WL 515935 at *3 (E.D. Mich. Jan. 31, 2020) (citations omitted).” Murphy, supra, at * 5.

       Defendant’s concern about COVID-19 is understandable, as its generally accepted that

individuals with underlying health conditions like asthma may have a higher risk for

complications from COVID-19. See, eg., Wilson v. Williams, __ F.3d __, 2020 WL 3056217 at

*1 (6th Cir. June 9, 2020). But Defendant’s fear of contracting COVID-19 is also speculative.

A generalized risk of contracting COVID-19, or potentially developing the more severe

symptoms associated with it, is not the type of “extraordinary and compelling reason” that

justifies compassionate release. Murphy, supra, at *6; United States v. Shah, 2020 WL 1834930

at *2 (E.D. Mich. April 22, 2020) (“[S]peculation as to whether COVID-19 will spread through

Defendant’s detention facility . . . whether Defendant will contract COVID-19, and whether he

will develop serious complications does not justify the extreme remedy of compassionate

release.”). Further, as detailed in the Government’s response, the BOP has instituted strict

protocols designed to prevent the spread of COVID-19 within its facilities.

       Defendant’s motion also asserts that he should be released because of his family

circumstances, so that he can help take care of his son and mother. While Defendant’s family

circumstances are unfortunate, they do not warrant release. See, e.g., United States v. Bradley,

2020 WL 4192545 (E.D. Mich. July 21, 2020) (Explaining that “the Commission identifies only

‘The death or incapacitation of the caregiver of the defendant’s minor child or minor children’ or

‘The incapacitation of the defendant’s spouse or registered partner when the defendant would be

the only available caregiver for the spouse or registered partner’ U.S.S.G. 1B1.13 cmt n.1(C)”):

United States v. Wilson, 2020 WL 3172647 (E.D. Mich. June 15, 2020) (“While it is admirable

that Defendant wishes to be released early in order to assist with caring for his parents and his


                                                 7
Case 2:17-cr-20362-SFC-MKM ECF No. 45 filed 08/03/20                  PageID.256       Page 8 of 8



minor child, Defendant has failed to establish that his circumstances are extraordinary and

compelling in a manner that would entitle him to the relief he seeks.”).

E.     18 U.S.C. § 3553(a) Factors

        In addition, the 18 U.S.C. § 3553(a) sentencing factors do not favor release in this case.

Given the offense at issue in this case (felon in possession of a firearm), Defendant’s criminal

history, and his disciplinary issues while incarcerated, this Court concludes that the 18 U.S.C. §

3553(a) sentencing factors do not weigh in favor of compassionate release.

                                  CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

Compassionate Release is DENIED.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: August 3, 2020




                                                 8
